 660DECISIONSOF NATIONALLABOR RELATIONS BOARDV.THE REMEDYIt has been found that the Respondent,by refusing to negotiate with the Unionduring a period when Respondent's employees were not actually working, and byinsisting that the union representatives be accompanied in future negotiationsby a committee of the Respondent's employees,has refused to bargain collec-tively.In order to effectuate the policies of the Act, it will be recommended thatthe Respondent be required, upon request, to bargain with the Union as theexclusive representative of its employees in the unit found to be appropriate,regardless of whether the Respondent's employees are actually working at thetime of the request. It will also be recommended that the Respondent cease anddesist from in any other manner interfering with the efforts of the Union to bar-gain collectively with it.Cf.N. L. R. B. v. Express Publishing Company,321U. S. 426.-Upon the basis of the above findings of--fact, and upon the entire record in thecase,I make the following :CONCLUSIONS OF LAw1.Citrus, Cannery Workers and Food Processors, Local Union 24473, AFL, isa labor organization within the meaning of Section 2 (5) of the Act.2. The above Union is now, and during all times material herein,has been theexclusive representative,within the meaning of Section 9(a) of the Act, of allthe employees of the Respondent in the unit heretofore found to be appropriatewithin the meaning of Section 9 (b) of the Act.3.By refusing on November 9, 1950,and thereafter to bargain collectively withthe above Union as the exclusive representative of all its employees in the afore-said unit, the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (5) of the Act.4.By said acts, Respondent has interferedwith,restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, andthereby engaged in and is engaging in unfair labor practices within the mean-ing of Section8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]THE GREAT ATLANTIC&PACIFIC TEA COMPANYandRETAIL CLERKSUNION, LOCALNo.1604 OF SAVANNAH,GA., AFFILIATED WITH RETAILCLERKS INTERNATIONAL ASSOCIATION,AFL,PETITIONER.CaseNo.10-RC-1494.October 5, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Paul L. Harper, hearing96 NLRB No. 88. THE GREAT ATLANTIC & PACIFIC TEA COMPANY661officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed:Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds.]Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.-2.The labor organization involved claims to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.44.The Petitioner seeks to represent a unit consisting of all em-ployees of the produce, grocery, and dairy departments in the Em-ployer's four grocery stores in Savannah, Georgia.The Employeragrees with the proposed unit, but, unlike the Petitioner, it wouldexclude assistant store managers and all part-time employees.The unit totals approximately 50 emplpy,ees, including all the storeclerks except meat department employees.Each of the 4 stores has amanager and 3 of them have an assistant manager. Assistant man-agers regularly substitute for the managers 1 day each week, duringthe managers' scheduled day off.They also act as managers 1 houreach day during the managers' lunch hour, and when the managersare on vacation or otherwise absent from the store. They assign work'At the hearing the Employer moved to dismiss the petition on grounds relating tothe compliance status of the Petitioner.The fact of compliance by a labor organization,which is required to comply,isa matter of administrative determination and it is notlitigable by the partiesMoreover,theBoard is administratively satisfied that thePetitioner is in complianceSeeSunbeam Corporation,94 NLRB 844;Swift and Com-pany,94 NLRB 917; cf.Highland Park Manufacturing Company, 71S. Ct. 489.The Employer also moved to dismiss the petition on the grounds that the petition doesnot set forth a demand for recognition and a refusal,that the numerical designationof the petitioning local was misstated on the copy of the petition served upon the Em-ployer, and that execution of the petition was not proved at the hearing.The motionis denied because:(1)The filing of the petition constitutes a sufficient demand(AdvancePattern Company,80 NLRB 29) ; (2) the identity of the Petitioner was clearly estab.lished at the hearing and the Employer was not prejudiced by the typographical erroron the copy of the petition(Holm Tractor and Equipment Company,93 NLRB 222) ;and (3)the execution of the petition is irrelevant to the issues in a representation pro-ceeding(Allen-Smith Luinber Company,Inc,93 NLRB No 216).2The Employer'smotion to strike the Petitioner'sbrief as untimely is denied be-cause the brief was received by the Board in Washington within the extended periodgranted by the hearing officer.3Contrary to the Employer'sassertion,the record contains clear evidence, and wefind, that the Petitioner exists for the purpose of admitting employees to its membershipand of representing employees in collective bargaining.4 The Employer moved to dismiss the petition because Retail Clerks InternationalAssociation,the Petitioner's parent organization,was not named as a party to the pro-ceeding.The motion is denied, as the record clearly shows that the only labor organiza-tion claiming representative status for the employees involved is the Petitioner, andthat representatives of its international union appeared at the hearing only to assist thepetitioning local.974176-52-vol. 96--43 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the clerks and direct their activities in all respects.The Employ-er's supervisor of stores in Savannah testified without contradictionthat assistant managers have power to hire or to discharge employeeswithout consulting the store managers, and he cites three instances oftheir exercise of such authority.Upon these facts, it is clear, and wefind, that assistant managers are supervisors as defined in the Act.We shall therefore exclude them from the unit.The Employer classifies as part-time employees all persons whowork less than 29 hours weekly.The number of such employeesthroughout the stores varies between 5 and 10. They are for the mostpart high school students employed principally on Saturdays.Ordi-narily they work between 9 and 18 hours weekly; during the summermonths they may work as much as 27 hours per week. They do nothandle cash or check out items, but otherwise do work similar to thatof the full-time employees.Their pay rate is comparable to that ofother employees although they do not enjoy the insurance, pension,and vacation benefits of the full-time workers.The record indicates,although it is not clear on this point, that the average part-timeemployee remains with the Employer for about 6 months, but oneat least has been employed for over 2 years. It thus appears thatthe part-time employees are regularly employed at work which isthe same as that performed by full-time employees.We shall there-fore include them, as regular part-time employees, in the unit.Wealso find that they are eligible to vote in the election hereinafterdirected .5We find that all produce, grocery, and dairy department employeesin the Employer's four stores in Savannah, Georgia, including part-time employees, but excluding employees of the meat departments,assistant managers, managers, and all supervisors as defined in theAct, constitute a unit appropriate for the purposes of collectivebargaining.[Text of Direction of Election omitted from publication in thisvolume.]5TheKrogerCompany,85 NLRB 6.WHELANDCOMPANYandUNITED STEELWORKERS OF AMERICA,CIO,PETITIONER.Case No. 10-RC-1313.October 5, 1951Supplemental Decision and. Certification of RepresentativesPursuant to a Decision and Direction of Elections issued on July11, 1951,1 separate elections by secret ballot were conducted on August1Wheland Company,95 NLRB No. 18.96 NLRB No. 95